DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited IDS prior art Phan Le (US 2011/0168874 A1, hereinafter, Le) in view of Hsu et al. (US 2005/0062721 A1, hereinafter, Hsu).
Regarding claim 1, Le teaches a joystick (Fig. 1-2, joystick 1), comprising: 
a first structural component (Fig. 2, a package (or casing) 9);
(Fig. 2, knob 14 is movably spaced from and assembled with the package 9 to form a cavity 11 or chamber);
a light emitter disposed inside the chamber for projecting a luminous region onto one surface of the second structural component (Fig. 2, light source S is disposed inside the cavity 11 and illuminates a reflecting unit 5 which is formed on a surface of the knob 14) to form a high-illumination pattern (Fig. 4, [0086], The high-illumination pattern is the light cone 17 which is incident on the plurality of detectors D1 to D4 as a light spot 16);
an optical sensor disposed inside the chamber for capturing the illuminated surface of the second structural component (Fig. 2, plurality of detectors D1 to D4 are disposed inside the cavity 11 for capturing light reflected from the reflecting unit 5); and
a processor electrically connected to the optical sensor and adapted to analyze position change ([0065], a controller 8 having the function of a data evaluation and control means. The controller 8 is adapted for performing on the one hand the data evaluation on the basis of the pre-processed output signals of the plurality of detectors D1 to D4, and on the other hand to perform a control of the entire detection system)  of the high-illumination pattern to generate a plurality of candidate control commands (Fig. 3B, [0086], “The light cone 17 which is incident on the plurality of detectors D1 to D4 is therefore also tilted and consequently the light spot 16 is slightly displaced to the right (in the bottom drawing of FIG. 3b) and the light irradiance profile is no longer symmetric on the plurality of detectors D1 to D4.”  This light spot which corresponds to a pattern which demonstrates brightness, position and shape changes as the light spot position and shape changes when the joystick is moved or tilted).
Le is not relied upon for teaching the final limitation further analyze distribution variation of identification spots around the high-illumination pattern to select a final control command from the plurality of candidate control commands.
Hsu teaches analyzing distribution variation of identification spots around the high-illumination pattern (Fig. 4a/b, see item 322) to select a final control command from the plurality of candidate control commands ((Fig. 4, [0035, 0039-0040], the movable plate 32 has a recognizable pattern for displacement detection. [0037], Two adjacent image signals are compared by the signal processor 41 to determine whether any image change occurs. Since the movable plate 32 has recognizable pattern thereon, the displacement of the movable plate 32 can be determined according to the detected image shift of the recognizable pattern thereby allowing the selection of a final control command from the plurality of candidate commands such as joystick movement left, right, up/down).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu such that the processor analyzes distribution variation of identification spots around the high-illumination pattern to select a final control command from the plurality of candidate control commands. as analyzing such a pattern results in greater precession of displacement detection as opposed to using generic light signals alone for movement or displacement detection.   
(Fig. 3B, [0086], “The light cone 17 which is incident on the plurality of detectors D1 to D4 is therefore also tilted and consequently the light spot 16 is slightly displaced to the right (in the bottom drawing of FIG. 3b) and the light irradiance profile is no longer symmetric on the plurality of detectors D1 to D4.”  This light spot which corresponds to a pattern which demonstrates brightness, position and shape changes as the light spot position and shape changes when the joystick is moved or tilted).
Hsu also teaches at least one of position change, brightness change and shape change of a high-illumination pattern on the illuminated surface is analyzed for determining if the joystick is moved or displaced ([0037], Two adjacent image signals are compared by the signal processor 41 to determine whether any image change occurs. Since the movable plate 32 has a recognizable pattern thereon, the displacement of the movable plate 32 can be determined according to the detected image shift of the recognizable pattern. In response, a control signal Sc indicative of the displacement of the movable plate 32 is transmitted to the computer 43.  Examiner notes, the recognizable pattern corresponds to a high-illumination pattern as the art teaches it is also analyzed for determining if a joystick is moved, displaced).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu such that a high-illumination pattern is analyzed to determine if a joystick is displaced or obliquely pressed as such a high-illumination pattern results in greater precession of displacement detection as opposed to using generic light signals alone for movement or displacement detection or if a joystick is obliquely pressed.   
(Fig. 2, “click” condition corresponds to joystick 1 which comprise a knob 14 movably spaced from and assembled with the package 9 being obliquely pressed when the intensity distribution conforms to a predefined condition).
	Regarding claim 4, Le is not relied upon for teaching the processor analyzes a state of identification spots formed on the second structural component, and the first structural component and the second structural component are laterally shifted when the intensity distribution does not conform to the predefined condition and the identification spots are shifted.
In an analogous art, Hsu teaches the processor analyzes a state of a pattern identification spots (Fig. 4a/b, see item 322) formed on the second structural component, and the first structural component and the second structural component are laterally shifted when the intensity distribution does not conform to the predefined condition and the identification spots are shifted (Fig. 4, [0035, 0039-0040], The movable plate 32 has a recognizable pattern for displacement detection. [0037], Two adjacent image signals are compared by the signal processor 41 to determine whether any image change occurs. Since the movable plate 32 has recognizable pattern thereon, the displacement of the movable plate 32 can be determined according to the detected image shift of the recognizable pattern).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu such that the processor analyzes a state of a pattern, such 
Regarding claim 5, Le teaches the first structural component and the second structural component are represented as being obliquely pressed when the intensity distribution is moved over a predefined range (Fig. 2, “click” condition corresponds to joystick 1 which comprise a knob 14 movably spaced from and assembled with the package 9 being obliquely pressed when the intensity distribution moves over a predefined range, that being the distance that the joystick and light cone travel when the joystick is pressed).
Regarding claim 6, Le teaches wherein a specific point of the high-illumination pattern and a virtual boundary around the specific point are generated, the first structural component and the second structural component are represented as being obliquely pressed when utilizing the virtual boundary to decide the specific point is moved over the predefined range ([0095-0086], see teachings of the square outline of a light spot as is shown in FIG. 3a and tilting the joystick and resulting movement of light spot).
Regarding claim 7, Le teaches wherein the processor analyzes a state of the identification spots formed on the second structural component, and the first structural component and the second structural component are laterally shifted when utilizing the virtual boundary to decide the specific point is moved inside the predefined range and the identification spots are shifted ([0086-0087]). Note per claim 1, Hsu is already combined to disclose the identification spots. 
([0082], reflected light of the light source S is almost continuously incident on the detectors D1 to D4.  Figs. 3A-3B, Optical detectors D1 to D4 capture the change in light spot from 16 to 16’. [0085] see teachings of the square outline of a light spot which is a virtual boundary that is detected by detectors per fig. 3A and 3B.  Examiner notes detectors tracking continuously tracking the light spot and its outline to detect joystick movement corresponds to capturing a series of identification images. [0088], a tilt in any direction (X and Y directions) can be detected by performing a processing and data evaluation on the output signals of the plurality of detectors D1 to D4. This light spot changes when the joystick is moved or tilted. Joystick being moved or tilted corresponds to the first and second structural components being obliquely pressed or laterally shifted).
Regarding claim 9, Le teaches wherein the specific point is a median point or a gravity center of the high-illumination pattern (Use of the joystick discloses the movement of the specific point, and thus discloses being in the claimed location. See fig. 3).
Regarding claim 12, Le teaches an identification image captured by the optical sensor is divided into a plurality of regions, the processor is adapted to analyze intensity variation between each region in the identification image and a corresponding region in a background image for determining a motion vector of the surface (Fig. 2-3,  [0081], plurality of detectors D1 to D4 are disposed inside the cavity 11, on a substrate which is an illuminated surface, in a plurality of regions for capturing light reflected from the reflecting unit 5. Fig. 4, [0086], the identification image is the light cone 17 which is incident on the plurality of detectors D1 to D4 as a light spot 16.  The light detectors measure light intensity variations. The light cone and spot are broken up into regions based on the detectors D1 to D4 being disposed at different locations inside the cavity. ([0065], The controller 8 is adapted for performing on the one hand the data evaluation on the basis of the pre-processed output signals of the plurality of detectors D1 to D4, and on the other hand to perform a control of the entire detection system. [0082], reflected light of the light source S is almost continuously incident on the detectors D1 to D4 thereby acting as a constant background signal at all the plural detectors D1 to D4. This corresponds to a background image. [[0082-0088], process describing the determining of tilt angle is analogous to determining a motion vector as determining the tilt angle is equivalent to determining the motion vector applied to the joystick which in turn results in the light cone moving in a direction over the detectors shown in fig. 3).
	Examiner notes, Hsu also teaches the claim 12 limitations. 
Hsu teaches wherein an identification image captured by the optical sensor is divided into a plurality of regions, the processor is adapted to analyze intensity variation between each region in the identification image and a corresponding region in a background image for determining a motion vector of the illuminated surface ([0039], Fig. 4A, The recognizable pattern includes a basic pattern region 321 and a margin pattern region 322. The margin pattern region 322 surrounds the basic pattern region 321, and is distinguishable from the basic pattern region 321. The displacement detection inside the basic pattern region 321 can be performed by any proper algorithm known to those skilled in the art.  [0040] According to the present optical displacement detecting method, when the movable plate 32 is moved from a position A to a position B along the direction indicated by an arrow, as shown in FIG. 4(b), in which only the basic pattern 321 is detected. Movement direction arrow corresponds to motion vector of the illuminated surface).
	Regarding claim 13, Le teaches the first structural component is a section of the second structural component (Fig. 2, knob 14 is assembled with the package 9 hence can be considered a section of the knob 14 all of which make up the joystick 1).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited IDS prior art Phan Le (US 2011/0168874 A1, hereinafter, Le) in view of Hsu et al. (US 2005/0062721 A1, hereinafter, Hsu), as applied to claim 1 above, and further in view of applicant IDS cited prior art Sakamaki et al. (US 2001/0055001 A1, hereinafter, Sakamaki).
Regarding claim 10, Le is not relied upon for teaching an identification element formed on the second structural component the processor is adapted to analyze a state of the identification element captured by the optical sensor for determining a category, a direction and a scale of motion between the first structural component and the second structural component.
Hsu teaches an identification element (Fig. 4, movable plate 32) formed on the second structural component (Fig. 3-4, items 31, 34, and 36 make up the second structural component upon which the movable plate is formed), the processor is adapted to analyze a state of the (Fig. 3, signal processor 41 and image sensor 40). 
Le and Hsu are not relied upon for teaching the processor is adapted to analyze a state of the identification element captured by the optical sensor for determining a category, a direction and a scale of motion between the first structural component and the second structural component.
In an analogous art, Sakamaki teaches an identification element is formed on a second structural component, the processor is adapted to analyze a state of the identification element captured by the optical sensor for determining a category, a direction and a scale of motion between the first structural component and the second structural component (Fig. 8, [0050], an optical pattern (for example a uniformly spaced pattern of shades or a checkered pattern) 114C drawn on the underside of the moving member 112.  Light emitted from the light-emitting unit 114A strikes the optical pattern 114C and light reflected by the optical pattern 114C is received by the light-receiving unit 114B. [0051], on the basis of a change in an electrical signal outputted from the light-receiving unit 114B in correspondence with this amount of received light, it is possible to detect the amount of displacement of the moving member 112 relative to the fixed member 111. And by providing a position detecting sensor 114 of this kind respectively for the X-axis direction and for the Y-axis direction, it is possible to detect the amount of displacement of the moving member 112 relative to the fixed member 111 in each of two dimensions).

Regarding claim 11, Hsu teaches the first structural component and the second structural component are represented as being obliquely pressed when the state is changed and the intensity distribution conforms to a predefined condition, and are further represented as being laterally shifted when the state is changed and the intensity distribution does not conform to the predefined condition ([0037], The displacement detecting unit 33 is disposed in the housing 3 for determining the moving level of the movable plate 32 by optically detecting the image change of the recognizable pattern of the moveable plate 31. [0035], the elastic portion 35 of the housing 3 is deformed when the user pushes the joystick portion 34 of the manipulable member 31 against the elastic portion 35. When the user's pushing force is released after proper cursor or frame shift is achieved, the joystick portion 34 will resile to the original position in the midst of the elastic portion 35).
Regarding claim 14, Le teaches wherein the processor analyzes a luminous region on the illuminated surface to determine the oblique movement of the second structural component (Fig. 2-4, [0082-0086]. See click movement and description of tracking light cone 17 and spot 16 movements on the substrate comprising detectors D1-D4). 

Hsu teaches (Fig. 4a/b, see item 322) the processor analyzes identification spots (Fig. 4a/b, see item 322) on the illuminated surface to determine a level movement of the second structural component (See fig. 4 and corresponding description.  Items 31, 34, and 36 make up the second structural component to which the movable plate with pattern 322 are attached.  The signal processor 41 analyzes movements of the pattern on the moveable plate to determine a level of movement of the joystick structure which includes Items 31, 34, and 36).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu to include identification spots to determine a level of movement of the joystick as such a pattern results in greater precession of displacement detection as opposed to using generic light signals alone for movement or displacement detection.   
While Le and Hsu teach the claim limitations, examiner further notes Sakamaki also teaches a processor analyzes identification spots on the illuminated surface to determine a level movement of the second structural component (Fig. 8, [0050], an optical pattern (for example a uniformly spaced pattern of shades or a checkered pattern) 114C drawn on the underside of the moving member 112.  Light emitted from the light-emitting unit 114A strikes the optical pattern 114C and light reflected by the optical pattern 114C is received by the light-receiving unit 114B. [0051], on the basis of a change in an electrical signal outputted from the light-receiving unit 114B in correspondence with this amount of received light, it is possible to detect the amount of displacement of the moving member 112 relative to the fixed member 111. And by providing a position detecting sensor 114 of this kind respectively for the X-axis direction and for the Y-axis direction, it is possible to detect the amount of displacement of the moving member 112 relative to the fixed member 111 in each of two dimensions).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu with Sakamaki such that a processor analyzes identification spots on the illuminated surface to determine a level movement of the second structural component as this provides reference points for the processor to measure against when determining if the joystick has been moved by a user. 

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. 
Applicant argue Le and Hsu do not teach the inventive characteristic of analyze distribution variation of identification spots around the high -illumination pattern to select a final control command from the plurality of candidate control commands” and does not disclose “analyze position change of the high-illumination pattern to generate a plurality of candidate control commands.”
 Applicant points out  Hsu [0035] and [0039] teaches the recognizable pattern such as the margin pattern region 322 is invariable fixed on the movable plate 32. Applicant argues Hsu’s pattern cannot be deformed no matter how the movable plate is laterally or obliquely 
Examiner first notes that claim 1 does not require the pattern to be “deformed… laterally or obliquely,” or “distinguishing lateral motion from oblique motion.”   The claim requires “position change of the high illumination pattern “ Examiner mapped the high illumination pattern to Le’s light cone 17  which tilts and is displaced and therefore does move around  on detectors thereby meets the limitations requiring position change of the high illumination pattern. See Hsu figures 4-5 which disclose the light cone will move over the detectors. Hsu [0100] states, “The profile is slightly shifted over the detectors D1 to D4, when the movable object 14 in the form of a knob is tilted by the operation of a user so that the plural detectors D1 to D4 can identify or detect an asymmetry of the irradiance profile.”  As shown in the rejection above, Le teaches a controller performs data evaluation on the detector signals to perform control of the detection system.  This corresponds to the claim requirements of a processor able to analyze position change of a high illumination pattern to generate a plurality of candidate control commands. The controller is going to receive and interpret the detector signals as  control commands, such as knob displacement control commands. 
 Applicant does not define exactly what  the “pattern” is in the limitation disclosing a “high illumination pattern” beyond stating a light emitter projects a luminous region onto one 
Applicant explains on page 3 of the remarks that “the present invention can analyze the high-illumination pattern to decide a plurality of candidate control commands belongs to the lateral motion or the oblique motion of the second structural component.”  Again,  this language does not appear in the claim. 
Applicant argues Hsu “fixes the margin pattern region 222 on the movable plate 12 and cannot identify the movable plate 32 is laterally moved or obliquely moved by analyzing change on the margin pattern region 222. Therefore no suggestion or motivation to combine Le with Hsu since there is no motivation to acquire light received by the specification detection in Le’s invention and image change in the margin pattern region 222 of adjacent images in Hsu.  Examiner disagrees.
Hsu figure 4, item 322  [0035, 0037, 0039-0040] show analyzing distribution variation of identification spots around the high-illumination pattern to select a final control command from the plurality of candidate control commands. Hsu shows  a  pattern comprising identification spots around another high illumination pattern can be analyzed to select a final control command. Hsu states a signal processor will analyze the patterns for changes to determine if an image shifts. Depending how the image shifts, the processor can determine a final command from a plurality of candidate control commands such as joystick left/right/up/down  movement commands.  
Examiner advises applicant amend the claim to specify and describe candidate control commands.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622